 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRIS ALFRED WITHAM,             ) NO. CV 15-7441-DDP (E)
                                      )
12                  Plaintiff,        )
                                      )
13        v.                          )
                                      )
14   WARDEN FOX, et al.,              )    JUDGMENT
                                      )
15                  Defendants.       )
                                      )
16   _________________________________)

17

18

19        IT IS ADJUDGED that the action is dismissed without prejudice.

20

21
          DATED: 11-20-18
22                            _________________________________
                                           DEAN D. PREGERSON
23                                    UNITED STATES DISTRICT JUDGE

24

25

26

27

28
